Title: To James Madison from Jonathan Bull and Others, 9 April 1811 (Abstract)
From: Bull, Jonathan
To: Madison, James


9 April 1811, Hartford, Connecticut. “The friends of the government have for some time past, contemplated with deep regret, the unhappy situation of the federal courts in this district”; they believe that some gentlemen, not friendly to the district attorney, have attempted a remedy by seeking his removal. Such a step would cause pain to the friends of Mr. Huntington, especially at a time when the reasons that are advanced for his removal are beyond his control. “We are however assured … that it is Mr. Huntingtons wish to retire from the turmoil in which he has long been unpleasantly involved, and that it is his determination to resign his office … as soon as he can do so, without its appearing to his enemies, to be the result of their intrigues.” The signatories request JM to suspend any decision about Huntington’s removal until such time as Huntington has an opportunity for “an honorable retreat” and JM can select a suitable successor.
